DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to claims 1 and 6 in the response filed on 14 July, 2022 are acknowledged. 
Claims 1-7 remain pending in the application. 
Claims 1-7 are examined.
Drawings
The formal drawings submitted have been reviewed by the Office of Patent Application Processing (OPAP) and/or the USPTO Office of Draftspersons’ Patent Drawings Review. The drawings have not been checked to the extent necessary to determine the presence of all possible minor errors. Appropriate correction is required.
Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The applicant's amendments to claim 6 to overcome the 35 USC § 112 rejections of the previous action are acknowledged, and the rejections are withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Silverstein et al. (USPN 5,025,778). 
In regards to Claim 1, Silverstein discloses a robotic endoscopy apparatus, comprising: 
a main body [52, 54, Figs.1, 13, 16, col.4 ll.53-55] comprising a proximal end [proximal end of 52, Fig.16], a distal end [distal end of 52, Fig.16] and a housing [proximal portion of 52, Fig.16] that extends to the proximal end, the housing comprising a plurality of surfaces and a plurality of insertion inlets [inlets for channels 52, Fig.16] which reside on at least one of the surface of the housing at the proximal end of the main body [rear surface of 52, Fig.5], through which a plurality of channels [54, Figs.1-2, 16, col.4 ll.65-col.5 ll.24] for endoscopy are accessible; and 
a flexible elongate shaft [intermediate portion of 52, 54, Figs.1-2, 16] having a proximal end [portion of 52, 54 distal to a proximal portion thereof] extending away from the distal end of the main body, the flexible elongate shaft comprising a distal end [distal end as shown in Fig.16], a central axis, the plurality of channels [54, Fig.16, col.4 ll.65-col.5 ll.24] therewithin for carrying portions of flexible elongate assemblies [note that these are not positively set forth] and an opening disposed at the flexible elongate shaft's distal end for each of the plurality of channels [Fig.16], wherein each of the flexible elongate assemblies is flexible along its length [As the flexible elongate assemblies are not positively set forth, such assemblies could be placed through the apparatus of Silverstein];
wherein each of the insertion inlets has insertion axis corresponding thereto, along which the flexible elongate assemblies are insertable [Fig.16], with the insertion axes of the insertion inlets being parallel to the central axis of the flexible elongate shaft at the proximal end of the flexible elongate shaft [Fig.16].
In regards to Claim 2, Silverstein discloses the robotic endoscopy apparatus of claim 1, wherein the housing comprises a plurality of surfaces [Fig.16], and the plurality of insertion inlets reside on one of the plurality of surface [the rear surface of 52, Fig.16].
In regards to Claim 3, Silverstein discloses the robotic endoscopy apparatus of claim 1, further comprising: a support function connector assembly [any portion of the proximal end of 52, 54, Fig.16; An external system for delivering these could be attached here for delivery through either channel, further that such an external system could include its own channels extending therethrough.] configured to couple the main body to an external system for supporting functions including at least one of delivery of insufflation, suction, and irrigation through the flexible elongate shaft of the endoscopy apparatus.
In regards to Claim 4, Silverstein discloses the robotic endoscopy apparatus of claim 1, wherein at least one of the flexible elongate assemblies is an actuation assembly comprising: 
a robot arm and a corresponding end effector configured to perform endoscopic procedures according to forces generated by external actuation elements; 
a plurality of tendon elements configured to transmit forces from the external actuation elements to the robot arm and the end effector; and an adapter configured to couple the plurality of tendon elements with the external actuation elements [As the flexible elongate assemblies are not positively set forth, such assemblies could be placed through the apparatus of Silverstein].
In regards to Claim 5, Silverstein discloses the robotic endoscopy apparatus of claim 4, wherein each of the flexible elongate assemblies further comprises: 
a flexible sheath configured to cover the plurality of tendon elements; and 
a flexible elongate outer sleeve configured to carry the plurality of tendon elements covered by the flexible sheath [As the flexible elongate assemblies are not positively set forth, such assemblies could be placed through the apparatus of Silverstein].
In regards to Claim 6, Silverstein discloses the robotic endoscopy apparatus of claim 5, wherein each of the flexible elongate assemblies further comprises a collar element configured to surround at least a portion of the flexible elongate outer sleeve at a predetermined distance away from a distal end of the end effector and configured to engage longitudinal translation mechanism to enable longitudinal translation of at least one of the flexible elongate assemblies across a predetermined distance range [As the flexible elongate assemblies are not positively set forth, such assemblies could be placed through the apparatus of Silverstein].
In regards to Claim 7, Silverstein discloses the robotic endoscopy apparatus of claim 1, wherein at least one of the flexible elongate assemblies is a flexible imaging endoscope assembly comprising: 
an imaging unit configured to capture images of an environment external to the distal end of the flexible elongate shaft in which the end effectors reside; 
a plurality of tendon elements configured for coupling the external actuation elements to the imaging unit; and 
an adapter by which the plurality of tendon elements can be interfaced with particular external actuation elements [As the flexible elongate assemblies are not positively set forth, such an assembly could be placed through the apparatus of Silverstein].
Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Dejima (US PGPUB 2016/0015255). 
In regards to Claim 1, Dejima discloses a robotic endoscopy apparatus, comprising: 
a main body [Fig.5] comprising a proximal end [proximal end of 104, Fig.5], a distal end [distal end of 106, Fig.5] and a housing [104, Fig.5, para.72] that extends to the proximal end, the housing comprising a plurality of surfaces and a plurality of insertion inlets [108, 112, Fig.5, para.73-74] which reside on at least one of the surface of the housing at the proximal end of the main body [rear surface of 104, Fig.5], through which a plurality of channels [“conduit line that communicates the treatment tool entry port 108 and the treatment tool exit port 114”, “conduit line that communicates the endoscope entry port 112 and the endoscope exit port 116”, Fig.5, para.75-76] for endoscopy are accessible; and 
a flexible elongate shaft [102, 106, Fig.5, all objects are flexible to some degree] having a proximal end [proximal end of 102 adjoining 104, Fig.5] extending away from the distal end of the main body, the flexible elongate shaft comprising a distal end [106, Fig.5], a central axis, the plurality of channels [“conduit line that communicates the treatment tool entry port 108 and the treatment tool exit port 114”, “conduit line that communicates the endoscope entry port 112 and the endoscope exit port 116”, Fig.5, para.75-76] therewithin for carrying portions of flexible elongate assemblies [note that these are not positively set forth] and an opening disposed at the flexible elongate shaft's distal end for each of the plurality of channels [114, 116, Figs.5-6, para.75-76], wherein each of the flexible elongate assemblies is flexible along its length [As the flexible elongate assemblies are not positively set forth, such assemblies could be placed through the apparatus of Dejima];
wherein each of the insertion inlets has insertion axis corresponding thereto, along which the flexible elongate assemblies are insertable [Figs.5, 6], with the insertion axes of the insertion inlets being parallel to the central axis of the flexible elongate shaft at the proximal end of the flexible elongate shaft [Fig.5].
In regards to Claim 2, Dejima discloses the robotic endoscopy apparatus of claim 1, wherein the housing comprises a plurality of surfaces [Fig.5], and the plurality of insertion inlets reside on one of the plurality of surface [the rear surface of 104, Fig.5].
In regards to Claim 3, Dejima discloses the robotic endoscopy apparatus of claim 1, further comprising: a support function connector assembly [any portion of the proximal end of 104, Fig.5; An external system for delivering these could be attached here for delivery through either channel, further that such an external system could include its own channels extending therethrough.] configured to couple the main body to an external system for supporting functions including at least one of delivery of insufflation, suction, and irrigation through the flexible elongate shaft of the endoscopy apparatus.
In regards to Claim 4, Dejima discloses the robotic endoscopy apparatus of claim 1, wherein at least one of the flexible elongate assemblies is an actuation assembly comprising: 
a robot arm and a corresponding end effector configured to perform endoscopic procedures according to forces generated by external actuation elements; 
a plurality of tendon elements configured to transmit forces from the external actuation elements to the robot arm and the end effector; and an adapter configured to couple the plurality of tendon elements with the external actuation elements [As the flexible elongate assemblies are not positively set forth, such assemblies could be placed through the apparatus of Dejima].
In regards to Claim 5, Dejima discloses the robotic endoscopy apparatus of claim 4, wherein each of the flexible elongate assemblies further comprises: 
a flexible sheath configured to cover the plurality of tendon elements; and 
a flexible elongate outer sleeve configured to carry the plurality of tendon elements covered by the flexible sheath [As the flexible elongate assemblies are not positively set forth, such assemblies could be placed through the apparatus of Dejima].
In regards to Claim 6, Dejima discloses the robotic endoscopy apparatus of claim 5, wherein each of the flexible elongate assemblies further comprises a collar element configured to surround at least a portion of the flexible elongate outer sleeve at a predetermined distance away from a distal end of the end effector and configured to engage longitudinal translation mechanism to enable longitudinal translation of at least one of the flexible elongate assemblies across a predetermined distance range [As the flexible elongate assemblies are not positively set forth, such assemblies could be placed through the apparatus of Dejima].
In regards to Claim 7, Dejima discloses the robotic endoscopy apparatus of claim 1, wherein at least one of the flexible elongate assemblies is a flexible imaging endoscope assembly comprising: 
an imaging unit configured to capture images of an environment external to the distal end of the flexible elongate shaft in which the end effectors reside; 
a plurality of tendon elements configured for coupling the external actuation elements to the imaging unit; and 
an adapter by which the plurality of tendon elements can be interfaced with particular external actuation elements [As the flexible elongate assemblies are not positively set forth, such an assembly could be placed through the apparatus of Dejima].
Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Yanagihara et al. (US PGPUB 2017/0095139). 
In regards to Claim 1, Yanagihara discloses a robotic endoscopy apparatus, comprising: 
a main body [4, Figs.2, 5] comprising a proximal end [proximal end of 18, Fig.5], a distal end [distal end of 17, Fig.5] and a housing [18, Fig.5] that extends to the proximal end, the housing comprising a plurality of surfaces and a plurality of insertion inlets [22, ports below 27, Fig.6] which reside on at least one of the surface of the housing at the proximal end of the main body [rear surface of 18, Fig.6], through which a plurality of channels [8, 9, Fig.5] for endoscopy are accessible; and 
a flexible elongate shaft [15, Fig.5, all objects are flexible to some degree] having a proximal end [proximal end of 15 adjoining 18, Fig.5] extending away from the distal end of the main body, the flexible elongate shaft comprising a distal end [17, Fig.5], a central axis, the plurality of channels [8, 9, Fig.5] therewithin for carrying portions of flexible elongate assemblies [note that these are not positively set forth] and an opening disposed at the flexible elongate shaft's distal end for each of the plurality of channels [Fig.5], wherein each of the flexible elongate assemblies is flexible along its length [As the flexible elongate assemblies are not positively set forth, such assemblies could be placed through the apparatus of Yanagihara]; 
wherein each of the insertion inlets has insertion axis corresponding thereto, along which the flexible elongate assemblies are insertable [Figs.5, 6], with the insertion axes of the insertion inlets being parallel to the central axis of the flexible elongate shaft at the proximal end of the flexible elongate shaft [Fig.5].
In regards to Claim 2, Yanagihara discloses the robotic endoscopy apparatus of claim 1, wherein the housing comprises a plurality of surfaces [Fig.5], and the plurality of insertion inlets reside on one of the plurality of surface [The rear surface, Figs.5-6].
In regards to Claim 3, Yanagihara discloses the robotic endoscopy apparatus of claim 1, further comprising: a support function connector assembly [27, Fig.6; an external system for delivering these could be attached here for delivery through channel 8, further that such an external system could include its own channels extending through 8.] configured to couple the main body to an external system for supporting functions including at least one of delivery of insufflation, suction, and irrigation through the flexible elongate shaft of the endoscopy apparatus.
In regards to Claim 4, Yanagihara discloses the robotic endoscopy apparatus of claim 1, wherein at least one of the flexible elongate assemblies is an actuation assembly comprising: 
a robot arm and a corresponding end effector configured to perform endoscopic procedures according to forces generated by external actuation elements; 
a plurality of tendon elements configured to transmit forces from the external actuation elements to the robot arm and the end effector; and an adapter configured to couple the plurality of tendon elements with the external actuation elements [As the flexible elongate assemblies are not positively set forth, such assemblies could be placed through the apparatus of Yanagihara].
In regards to Claim 5, Yanagihara discloses the robotic endoscopy apparatus of claim 4, wherein each of the flexible elongate assemblies further comprises: 
a flexible sheath configured to cover the plurality of tendon elements; and 
a flexible elongate outer sleeve configured to carry the plurality of tendon elements covered by the flexible sheath [As the flexible elongate assemblies are not positively set forth, such assemblies could be placed through the apparatus of Yanagihara].
In regards to Claim 6, Yanagihara discloses the robotic endoscopy apparatus of claim 5, wherein each of the flexible elongate assemblies further comprises a collar element configured to surround at least a portion of the flexible elongate outer sleeve at a predetermined distance away from a distal end of the end effector and configured to engage longitudinal translation mechanism to enable longitudinal translation of at least one of the flexible elongate assemblies across a predetermined distance range [As the flexible elongate assemblies are not positively set forth, such assemblies could be placed through the apparatus of Yanagihara].
In regards to Claim 7, Yanagihara discloses the robotic endoscopy apparatus of claim 1, wherein at least one of the flexible elongate assemblies is a flexible imaging endoscope assembly comprising: 
an imaging unit configured to capture images of an environment external to the distal end of the flexible elongate shaft in which the end effectors reside; 
a plurality of tendon elements configured for coupling the external actuation elements to the imaging unit; and 
an adapter by which the plurality of tendon elements can be interfaced with particular external actuation elements [As the flexible elongate assemblies are not positively set forth, such an assembly could be placed through the apparatus of Yanagihara].
Response to Arguments 
Rejection under 35 USC 102 (a)(1) - Silverstein et al. (USPN 5,025,778) or 
- Dejima (US PGPUB 2016/0015255) or
- Yanagihara et al. (US PGPUB 2017/0095139) 
Argument:
In regards to the amended claim 1, the applicant argues that Silverstein, Dejima and Yanagihara do not disclose channels (positively claimed) for carrying flexible elongate assemblies that are flexible along their length (not positively claimed). The applicant supports this argument by showing details of Silverstein’s flexible, collapsible channels, by asserting without any citation or support whatsoever that as Dejima’s endoscope moves back and forth in interlock with a treatment tool, its channels can only be used with manual tools and the channels are not channels for carrying flexible elongate assemblies, and by asserting the flexible elongate assemblies carried in Yanagihara are not flexible when in the overtube, and are only flexible at their distal ends [in the applicant's arguments dated 14 July, pages 7-10]. 
Response:
The examiner respectfully disagrees. 
The flexible elongate assemblies are not positively set forth in the applicant’s claims. The applicant has not made a convincing showing that flexible elongate assemblies flexible along their entire lengths could not be placed through the devices of the respective references. 
For Silverstein, the flexible channels of Silverstein are nowhere stated to be unusable with flexible medical devices, and are specified to be used with radially rigid tubing [abstract] to permit medical devices to be placed therethrough. 
For Dejima, the applicant has not provided any citations of Dejima for their assertions, and the argument does not make logical sense. Flexible devices can have various degrees of rigidity, and can be have reconfigurable rigidity as well. 
For Yanagihara, assuming the applicant’s argument regarding bendability of the devices within the overtube are correct: just because a medical device cannot be bent while in a particular position within a tube, does not mean the medical device is not itself flexible. 
As such, this argument is found to be unusually unconvincing. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (ie. changed rejections of claim 1).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795